 



CORINDUS VASCULAR ROBOTICS, INC. 8-K [cvrs-8k_080719.htm]

Exhibit 10.2

 



  (GRAPHIC) [ex102001.jpg]

 



Siemens Healthineers AG, SHS BF, Karlheinz-Kaske-Str. 5, 91052 Erlangen Name Dr.
Jochen Schmitz   Abteilung SHS BF         Telefon +49 (9131) 84-8390 Corindus
Vascular Robotics, Inc. E-Mail jochen.schmitz@siemens-healthineers.com Att.
Jeffrey C. Lightcap     309 Waverley Oaks Road, Suite 105 Datum 7 August 2019
Waltham, MA 02452     United States of America    



 

Letter of Support

 

Dear Mr.Lightcap,
Dear Sir, Madam,

 

In connection with the Agreement and Plan of Merger, dated August 7, 2019, by
and among Siemens Medical Solutions USA, Inc., (“Parent”) which is an indirect
wholly owned subsidiary of Siemens Healthineers AG, a company duly organized
under the laws of Germany, Corpus Merger, Inc., and Corindus Vascular Robotics,
Inc., (“Corindus”) (the “Merger Agreement”), as an inducement for Corindus to
enter into the Merger Agreement, Siemens Healthineers AG is providing this
Letter of Support. All capitalized terms used and not defined herein shall have
the same meaning as ascribed to them in the Merger Agreement.

 

1. Definitions: In this Letter of Support, the following definitions apply:

 

“Obligations” means all monetary obligations and liabilities of Parent to
Corindus in accordance with, and arising from, the Merger Agreement, including,
but not limited to, the payment obligations set forth in Article II of the
Merger Agreement and any and all monetary damages that may be awarded to
Corindus as a result of any breach by Parent of the Merger Agreement, but
excluding the indemnification obligations set forth in Section 5.6 of the Merger
Agreement, up to the maximum amount equivalent to the Aggregate Merger
Consideration.

 

“Effective Date” means the date on which Siemens Healthineers AG has received
Corindus’ acceptance of this Letter of Support.

 

2. Commitment to Support: Siemens Healthineers AG hereby agrees, guarantees and
commits to the complete payment and discharge of all Obligations of Parent.

 

If Parent defaults in the due and punctual payment of the Obligations, Corindus
shall be entitled to seek satisfaction and payment of such Obligations directly
against Siemens Healthineers AG in writing in accordance with, and subject to,
the terms and conditions of the Merger Agreement after Corindus has first made
written demand for satisfaction and payment of the relevant Obligations to
Parent and the expiry of a grace period of thirty (30) days. Corindus agrees to
promptly notify Siemens Healthineers AG in writing and in reasonable detail of
any non-fulfilment of any Obligations by Parent. Siemens Healthineers AG may
raise all objections and defences Parent may have under the Merger Agreement or
otherwise and may assume all such rights of set off, defence, counterclaim,
limitation and/or exclusion of liability as the Parent may have against Corindus
pursuant to the Merger Agreement or otherwise.

 

Corindus shall not be obliged, before taking steps to enforce any of its rights
and remedies under this Letter of Support, to: (a) take any action or obtain
judgment in any court against Parent; (b) make or file any claim in a
bankruptcy, liquidation, administration or insolvency of Parent; or (c) enforce
or seek to enforce any claim, right or remedy against Parent.

 



Siemens Healthineers AG 

Vorsitzender des Aufsichtsrats: Michael Sen; 

Vorstand: Bernhard Montag, Vorsitzender; 

Mitglieder: Jochen Schmitz, Michael Reitermann 

Karlheinz-Kaske-Str. 5



91052 Erlangen



Deutschland 

Tel.: +49 (9131) 84 0



www.siemens-healthineers.com 

Sitz der Gesellschaft: München, Deutschland; Registergericht: München, HRB
237558



 



Seite 1 von 3

 

 



Brief vom 7 August 2019

 

(GRAPHIC) [ex102001.jpg]



 

3. Term: This Letter of Support shall be effective as of the Effective Date.
This Letter of Support and any obligations of Siemens Healthineers AG as set out
in this Letter of Support will terminate on the earlier of (a) when all of the
Obligations under this Letter of Support have been paid, observed or satisfied
in full or (b) 7 September 2020, unless and to the extent (i) Corindus has
sought satisfaction and payment of due Obligations against Siemens Healthineers
AG in writing pursuant to the requirements set out in Clause 2; and (ii), as of
7 September, 2020, Corindus has instituted or filed a Proceeding related to such
Obligations against Siemens Healthineers AG in a court of competent
jurisdiction; under these circumstances Siemens Healthineers AG’s obligations
hereunder shall to such extent not terminate on 7 September, 2020, but shall
remain in full force and effect until such Proceeding has been fully and finally
resolved by a final and non-appealable judgment from a court of competent
jurisdiction or finally settled in a settlement agreement.

 

4. Miscellaneous:

 

No modification to this Letter of Support will be binding unless it is made and
agreed by the parties hereto in writing. This Letter of Support is the parties’
entire agreement relating to the subject matter herein.

 

Corindus may not assign any of its rights under this Letter of Support without
the prior written consent of Siemens Healthineers AG. Any person who is not a
party to this Letter of Support shall have no right under it. Corindus will
immediately return the original of this Letter of Support if this Letter of
Support is replaced or has otherwise terminated, expired or been released.

 

5. Notices: Unless otherwise instructed in writing, please address any and all
notices relating to this Letter of Support exclusively to:

 

Siemens Healthineers AG

 c/o Siemens Healthcare GmbH,



Att. Dagmar Munani, SHS LC, and Marco Stülpner, SHS M&A



Karlheinz-Kaske-Str. 5, 91052 Erlangen, Germany



Email: dagmar.mundani@siemens-healthineers.com



marco.stuelpner@siemens-healthineers.com

 

6. Governing law, interpretation, jurisdiction: This Letter of Support is
governed by the laws of Germany (to the exclusion of its conflict of laws
rules). This Letter of Support and its terms shall be construed according to the
laws of Germany. If the legal meaning of a term ascribed to such term in English
law or legal terminology differs from the legal meaning in German law or legal
terminology, the German meaning will prevail. German legal concepts which are
addressed in English language in this Letter of Support will be interpreted
pursuant to German law and not with a view to the meaning of such English terms
in any other jurisdiction.

 

All disputes, claims, controversies and disagreements relating to or arising in
connection with this Letter of Support, or its subject matter shall be subject
to the exclusive jurisdiction of the courts of Germany.

 

[remainder of page intentionally left blank]

 

Seite 2 von 3

 

 



Brief vom 7 August 2019

 

(GRAPHIC) [ex102001.jpg]

 



[signature page Letter of Support]

 

Siemens Healthineers AG

 

  /s/ Jochen Schmitz   /s/ Marco Stulpner   Dr. Jochen Schmitz, CFO   Marco
Stülpner, SHS M&A

 

Accepted: Corindus Vascular Robotics, Inc.

 

                    Waltham, MA, USA 8/7/2019   /s/ Mark J. Toland     Place and
Date   (Signature)   (Signature)               Mark J. Toland         (Name of
Signatory   (Name of Signatory     in capital letters)   in capital letters)    
                    CEO and President         (Function of Signatory   (Function
of Signatory     in capital letters)   in capital letters)



 



  First copy for Corindus Vascular Robotics, Inc.       Second copy for Siemens
Healthineers AG

 

Seite 3 von 3